Case: 11-50499     Document: 00511769429         Page: 1     Date Filed: 02/27/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 27, 2012
                                     No. 11-50499
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

LUIS ENRIQUE CASTLLO-QUINTANAR, also known as Luis Enrique Castillo
Quintanar,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:10-CR-3216-1


Before HIGGINBOTHAM, DAVIS and ELROD, Circuit Judges.
PER CURIAM:*
        Luis Enrique Castillo-Quintanar (Castillo) was convicted of one count of
attempted illegal reentry following deportation, for which he was sentenced to
a 41-month term of imprisonment, and of one count of making a false claim of
being a citizen of the United States, for which he was sentenced to a concurrent
36-month term. He argues that his 41-month guidelines-range sentence is
unreasonable because it is greater than necessary to meet the goals of 18 U.S.C.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50499    Document: 00511769429       Page: 2    Date Filed: 02/27/2012

                                   No. 11-50499

§ 3553(a). Castillo contends that the Guidelines that govern illegal reentry
offenses produced an unreasonable sentence because they resulted in double-
counting of his criminal history and failed to account for the nonviolent nature
of his offense, which he characterizes as an international trespass. He also
argues that the district court failed to consider his personal circumstances and
his motive for returning to the United States.
      We review the sentence for reasonableness in light of the 18 U.S.C.
§ 3553(a) factors. United States v. Mares, 402 F.3d 511, 518-19 (5th Cir. 2005).
A “sentence within a properly calculated Guideline range is presumptively
reasonable.” United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006). “The
presumption is rebutted only upon a showing that the sentence does not account
for a factor that should receive significant weight, it gives significant weight to
an irrelevant or improper factor, or it represents a clear error of judgment in
balancing sentencing factors.” United States v. Cooks, 589 F.3d 173, 186 (5th
Cir. 2009).
      As Castillo concedes, he did not object to the substantive reasonableness
of his sentence. Although Castillo maintains that we should review his sentence
for an abuse of discretion, under our precedents review is for plain error. See
United States v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007); United States v.
Rodriguez, 15 F.3d 408, 414 (5th Cir. 1994). To prevail under the plain error
standard, he must show a forfeited error that is clear or obvious and that affects
his substantial rights. See Puckett v. United States, 556 U.S. 129, 135 (2009).
If he makes such a showing, this court has the discretion to correct the error but
only if it seriously affects the fairness, integrity, or public reputation of judicial
proceedings. See id.
      We have rejected the argument that a sentence is rendered unreasonable
because application of the Guidelines results in double-counting of a prior
criminal conviction. See United States v. Duarte, 569 F.3d 528, 529-31 & n.2 (5th
Cir. 2009). Similarly, we have not been persuaded by the contention that the

                                          2
   Case: 11-50499    Document: 00511769429      Page: 3   Date Filed: 02/27/2012

                                  No. 11-50499

Guidelines fail to account for the nonviolent nature of an illegal reentry offense.
See United States v. Aguirre-Villa, 460 F.3d 681, 683 (5th Cir. 2006). We have
also determined that an alien’s benign motive for returning to this country
illegally, such as Castillo’s contention that he entered the United States to look
for work as an automobile mechanic so that he could support his three young
children, is not sufficient to rebut the appellate presumption of reasonableness.
See United States v. Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir. 2008). More
generally, we will not second-guess the district court’s assessment of the factors
set forth in § 3553(a) as they apply to Castillo’s case. See United States v.
Cisneros-Gutierrez, 517 F.3d 751, 767 (5th Cir. 2008).
      Castillo has not demonstrated that his sentence fails to take into account
a factor that should receive significant weight, gives significant weight to an
irrelevant or improper factor, or represents a clear error of judgment in
balancing the sentencing factors. See Cooks, 589 F.3d at 186. He has therefore
failed to rebut the presumption of reasonableness that attaches to his within-
guidelines sentence, see id., and he has not shown plain error. See Puckett, 556
U.S. at 135.
      The district court’s judgment is AFFIRMED. The Government’s motion
for summary affirmance is DENIED. See United States v. Holy Land Found. for
Relief & Dev., 445 F.3d 771, 781 (5th Cir. 2006). However, because Castillo has
not rebutted the presumption of reasonableness that attaches to his below-
guidelines sentence, and has not demonstrated plain error, further briefing is
unnecessary.    Accordingly, the Government’s alternative request for an
extension of time to file a brief is DENIED.




                                        3